Name: Commission Regulation (EEC) No 2869/86 of 16 September 1986 re-establishing the levying of customs duties on synthetic textile fibres (discontinuous or waste), carded or combed, products of category 55 (code 40.0550), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  America;  tariff policy
 Date Published: nan

 No L 266/14 Official Journal of the European Communities 18 . 9 . 86 COMMISSION REGULATION (EEC) No 2869/86 of 16 September 1986 re-establishing the levying of customs duties on , synthetic textile fibres (discontinuous or waste), carded or combed, products of category 55 (code 40.0550), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 to textile products originating in devel ­ oping countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that pref ­ erential tariff treatment shall be accorded, for each cate ­ gory of products subjected to individual ceilings not allo ­ cated among the Member States, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs, duties may be re-established at any time ip respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of synthetic textile fibres (discon ­ tinuous or waste), carded or combed, products of category 55 (code 40.0550), the relevant ceiling amounts to 11,2 tonnes ; whereas, on 11 September 1986, imports of the products in question into the Community, originating in Mexico, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3600/85, shall be re-established in respect of the following products, imported into the Community and originating in Mexico : Code Category CCT heading No NIMEXE code (1986) Description 0 ) (3) (4) 40.0550 55 56.04 A 56.04-11 , 13 , 15, 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discontinuous or waste), carded or combed Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels, 16 September 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30. 12. 1985, p. 107 .